      Case 1:17-cv-00050-SPW-TJC Document 388 Filed 05/03/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



 CHARLES M.BUTLER,III, and
 CHOLE BUTLER                                        Case No. CV I7-50-SPW-TJC


             Plaintiffs,                         ORDER DENYING MOTION TO
                                                        APPEAR VIA VIDEO
 V.



 UNIFIED LIFE INSURANCE
 COMPANY,et al..

             Defendants,

 V.



 MULTIPLAN,INC.

            Third-Party Defendant.

       Robert L. Sterup, counsel for Defendant, Unified Life Insurance Company,

has filed an unopposed Motion to appear via videoconference for the May 7, 2021

hearing(Doc. 387).


      IT IS HEREBY ORDERED that Defendant's Motion is DENIED pursuant

to Administrative Order 21-4 wherein it states that the District of Montana will be

moving to Phase IV of its Phased Plan for Resumption of Operations on May 3,

2021. See https://www.mtd.uscourts.gov/ and click on Administrative Order 21-4.
Case 1:17-cv-00050-SPW-TJC Document 388 Filed 05/03/21 Page 2 of 2
